Citation Nr: 1009399	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-21 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for a service 
connected right ankle disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1984 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran was afforded a November 2009 Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript is included in the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

At the November 2009 Travel Board hearing, the Veteran 
reported that in recent years he has been experiencing 
considerably more right ankle pain, which has greatly 
impacted his occupational and domestic activities.  The 
Veteran's right ankle disability has been evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2009), which addresses 
limitation of motion of the ankle.  In evaluating a 
disability under this code section, consideration must also 
be given to such findings as painful motion, functional loss 
due to pain, additional disability during flare-ups, 
weakness, and excess fatigability.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45 (2009).

The report of the Veteran's VA examination from April 2009, 
however, does not reflect the degree at which pain begins for 
the right ankle dorsiflexion and plantar flexion motions.  
The degree of motion when pain begins is essential for 
determining the appropriate rating under Diagnostic Code 
5271.  In this instance, the examiner commented that there 
was objective evidence of pain on motion, but did not state 
the degree of motion at which the pain began.  Without a 
measurement of the degree at which the Veteran's pain begins, 
this examination report is inadequate, and a further VA 
orthopedic examination is "necessary" under 38 U.S.C.A. § 
5103A(d) (West 2002); DeLuca, supra.

The RO will schedule the Veteran for a reexamination by a 
qualified healthcare provider.  The examiner must interview 
the Veteran, review the claims file, and report clinical 
findings of right ankle dorsiflexion and plantar flexion.  
While measuring the right ankle dorsiflexion and plantar 
flexion, the examiner is to report the degree when pain 
begins.  Additionally, the examiner must express an opinion 
as to the degree of limitation of motion for the right ankle 
dorsiflexion and plantar flexion during flare-ups of right 
ankle pain.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination.  The examiner must 
interview the Veteran, review the 
claims file, and report clinical 
findings of right ankle dorsiflexion 
and plantar flexion.  While measuring 
the right ankle dorsiflexion and 
plantar flexion, the examiner is to 
report the degree when pain begins.  
Additionally, the examiner must express 
an opinion as to the degree of 
limitation of motion for the right 
ankle dorsiflexion and plantar flexion 
during flare-ups of right ankle pain.  

2.  To help avoid future remand, the 
RO/AMC must ensure that all requested 
action has been accomplished (to the 
extent possible) in compliance with 
this remand.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted, readjudicate the Veteran's 
claim on appeal.  If any benefit sought 
on appeal remains denied, furnish to 
the Veteran and his representative an 
appropriate supplemental statement of 
the case, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


